DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The Applicant has filed multiple sets of claims dated January 30, 2020. One of them states “AMENDMENTS TO THE CLAIMS: If the present amendment is a preliminary amendment filed in the National Stage of a PCT application, the US DO/EO is directed NOT to enter any claim amendment made under Article 19 or Article 34 during prosecution of the International Stage of this application. This listing of claims which follows on the next page will replace all prior versions, and listings of claims in the application:” and it cancels claims 1-9 and submits new claims 10-29. Examiner attempted to contact Applicant’s representative Eric Jensen and left a voice mail to determine the current valid set of claims. However, no response was received from Applicant’s representative. The Office interprets this new set of claims 10-29 as the latest claims and has proceeded to prosecute this set of claims.

Specification
The disclosure is objected to because of the following informalities: It discloses abbreviation BPMN. However, it does not describe the phrase it represents.  Similarly, it discloses OPTIP but does not describe the phrase it represents.
Appropriate correction is required.

Drawings
The drawings are objected to because drawings 2A-2B, 3, 4, 9 are not clearly legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10-29 are objected to because of the following informalities:  It recites OPTIP. Any first use of abbreviated term should be preceded by the phrase it represents.  Appropriate correction is required.
Claims 11, 20-21, 23, 26 are objected to because of the following informalities:  Base claim 11 recites same element labels i.e. a-d for multiple claim limitations.  Appropriate correction is required.
Claims 12, 22, 24, 27 are objected to because of the following informalities:  Base claim 12 recites same element labels i.e. a-d for multiple claim limitations.  Appropriate correction is required.
Claims 13, 25 are objected to because of the following informalities:  Base claim 13 recites same element labels i.e. a-d for multiple claim limitations.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  It recites same element labels i.e. a-d for multiple clam limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 19, 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. These claims recite “appropriateness, equity, role, and retrievability”. This is just mere repetition of recitation in specification. The specification does not describe what is meant by appropriateness, what is meant by equity, what are the roles and what is meant by retrievability.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims 10-29 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document. Further, claims multiple times recite “smartphone/tablets”. It is not clear if it is meant to be “smartphone or tablets” or is meant to be “smartphone and tablets”. Similarly, the claims recite or is meant to be “PCs and tablets”. The claims recite “MIXED/AUGMENTED”. It is not clear if it is meant to be “MIXED or AUGMENTED” or is meant to be “MIXED and AUGMENTED”.
 Independent claim 10 recites “wherein said smartphones, tablets, PCs, visors and servers are connected to implement the following software components, which are all connectable to an Internet network: * ADMINISTRATOR WEB FRONTEND (1) * BACKEND (2) * REAL TIME DATABASE (3) * OPERATOR DESKTOP APP (4) * RELATIONAL DATABASE (5) * CLIENT MOBILE APP (6) * OPTIP MIXED/AUGMENTED REALITY VISOR APP (7) * EMAIL SERVICE (8);” (emphasis added). It is not clear how smartphone, tablets, visors implement BACKEND (2), REAL TIME DATABASE (3), RELATIONAL DATABASE (5) software. It is not clear how servers implement CLIENT MOBILE APP (6), and OPTIP MIXED/AUGMENTED REALITY VISOR APP (7). The multiple elements recited without separator “,” or “;” make it a continuous single element with indeterminate metes and bounds. Further, claim 1 recites “a. Assistance request notification service Service which intercepts an assistance request and notifies it to the available operators 4Docket No. 2596-1071 b. Active operators management service Available operators notification service c. Communication chat management Real time two-way chat service between assistance requester and operator d. Augmented video call establishing service Augmented video call communication handshaking service and wherein the RELATIONAL DATABASE (5) software contains at least the accounts of the users and of the operators, the devices, the companies: clients and assistance, interventions and reports, univocal identification elements of apparatuses or people requiring assistance” (emphasis added). The .” as indicated with emphasis above makes the claim metes and bounds indeterminate. Similar interpretations apply to limitations of dependent claims 11-14, 16 and 20-25. (Note: MPEP 608.01(m) Form of Claims [R-10.2019] states “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”).
Claim 15 recites the limitation "the video assistance handshaking" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “A method for providing remote assistance services using mixed and/or augmented reality visors by means of the system in claim 10, further comprising the following steps in combination:” (emphasis added). It is not clear claims 17-18, 28-29 are intended to be “method” claim or “system” claim.
Claims 17-18, 28-29 recite “k) A pairing is established between visor and smartphone/tablet and an audio/video connection in holopresence is started 8Docket No. 2596-1071 between caller and operator” in base claim 17 (emphasis added). It is not clear claim if it is meant to be “audio or video” connection or “audio and video” connection.
Claims 17-18, 28-29 recite the limitation "the audio-video support" in line 4 of limitation m) of base claim 17.  There is insufficient antecedent basis for this limitation in the claims.
Claim 26 recites the limitation "the video assistance handshaking" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the video assistance handshaking" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 15, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US Patent No. 9,843,678), and further in view of Lam (US Patent Application Publication No. 2016/0253563).
Regarding claim 10, Maxwell teaches a system for providing remote assistance services using mixed and/or augmented reality visors (Figs. 1, 3, col. 4 ll. 15-col. 5 ll. 43, col. 9 ll. 49-col. 10 ll. 16), comprising the following apparatuses in combination:
- one or more smartphones/tablets of each user who requests assistance, connectable to any mixed/augmented reality visor on which a specific app (7) is installed (col. 5 ll. 44-col. 6 ll. 2, col. 11 ll. 51-61 request assistance, col. 9 ll. 28-col. 10 ll. 32, col. 10 ll. 53-col. 11 ll. 15 user device with peripheral device, Fig. 11 step 1110),
- one or more operator stations with PC/tablet configured to be able to communicate in real time with the devices (smartphones/tablets) of the user requesting assistance (col. 12 ll. 31-col. 15 ll. 5 communicate with user device, Fig. 11 steps 1120, 1130, 1140),

- wherein said smartphones, tablets, PCs, visors and servers are connected to implement the following software components, which are all connectable to an Internet network (col. 5 ll. 16-30 variety of networks including Internet):
* ADMINISTRATOR WEB FRONTEND (1) (col. 14 ll. 56-62 operator computer with web application)
* BACKEND (2) (col. 14 ll. 32-55 storing call history, messages and other information)
* REAL TIME DATABASE (3) (col. 13 ll. 60-col. 14 ll. 38 store and use real time data)
* OPERATOR DESKTOP APP (4) (col. 14 ll. 56-col. 15 ll. 5)
* RELATIONAL DATABASE (5) (col. 14 ll. 39-55, col. 15 ll. 20-43)
* CLIENT MOBILE APP (6) (col. 9 ll. 28-48 application software)
wherein the REAL TIME DATABASE (3) software component is configured to perform the following functions:
a. Assistance request notification service Service which intercepts an assistance request and notifies it to the available operators4Docket No. 2596-1071  b. Active operators management service Available operators notification service (col. 12 ll. 31-49 call center intercepting request and distributing to waiting live assistant)
c. Communication chat management Real time two-way chat service between assistance requester and operator (col. 4 ll. 53-60, col. 12 ll. 3-30 two way audio chat)
or people requiring assistance (col. 4 ll. 60-col. 5 ll. 5, col. 12 ll. 50-col. 13 ll. 3, col. 15 ll. 20-43, Note: any information can be stored as needed by the implementation);
wherein an algorithm capable of storing automatic filters and directly assigning the request to a specific operator is provided, based on assignment rules (col. 4 ll. 60-col. 5 ll. 5, col. 14 ll. 56-col. 15 ll. 19 live assistants at multiple call centers selected for multiple organizations) (col. 4 ll. 15-col. 16 ll. 8 for complete details).
Maxwell teaches * MIXED/AUGMENTED REALITY VISOR (7) (col. 10 ll. 53-col. 11 ll. 15 glasses with camera and speaker), and teaches using * EMAIL SERVICE (8) (col. 1 ll. 44-46), and also teaches establishing Augmented video call (col. 13 ll. 4-47, col. 14 ll. 8-20 video call from user device to live assistant augmented with sensor data).
          The use of EMAIL SERIVCE in a smartphone was well known not only to a person of ordinary skill in the art but was known to general user of a smartphone, and Maxwell does not explicitly teach OPTIP MIXED/AUGMENTED REALITY VISOR APP, and also does not teach  d. Augmented video call establishing service Augmented video call communication handshaking service.
However, in the similar field, Lam teaches MIXED/AUGMENTED REALITY VISOR APP (Figs. 8-9 item 121, Paragraphs 0048-0075 HMD with special software), and d. Augmented video call establishing service Augmented video call communication handshaking service (Paragraphs 0056, 0061-0062 Webex service setting up and providing video services). (Note: Lam teaches of using available commercial software 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Maxwell with MIXED/AUGMENTED REALITY VISOR APP and d. Augmented video call establishing service Augmented video call communication handshaking service as taught by Lam in order to provide “provide visual designator type direction back to on site personnel for troubleshooting and providing technical solutions” (Lam, Paragraph 0004).
Regarding claim 12, it recites common functions generally performed by BACKEND of any enterprise system. Maxwell teaches Clients API Server function exposing operations on clients, and Operators API Server function exposing operations on operators (col. 4 ll. 60-col. 5 ll. 5, col. 15 ll. 6-43 facilitating multiple clients in multiple call centers managing multiple live assistants), Interventions API Server function exposing operations on interventions: listing, reading, adding and viewing reports (col. 14 ll. 39-55 live assistant managing use of call history, messages etc.); and Lam teaches such common functions Authentication (Fig. 9 item 427, Fig. 10 item 515), and  Devices API Server function exposing operations on devices (Figs. 2-6 various device information).
Regarding claim 15, Maxwell teaches the MIXED/AUGMENTED REALITY VISOR APP (7) software component is configured to activate the video assistance handshaking by pairing the devices by means of number code (col. 9 ll. 57-59 Bluetooth pairing with device address number).
Regarding claim 27, refer to rejections for claim 12 and claim 15.

Claims 11, 20, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell and Lam as applied to claims 10, 12, 15 above, and further in view of Burke (US Patent Application Publication No. 2004/0075738).
Regarding claim 11, it recites common functions performed by any administrator of a system. Maxwell teaches performing functions for clients (registering people for service), and Lam teaches user authenticating for administrative action (Paragraphs 0071, 0079, 0082). Maxwell and Lam do not tech specific details as claimed.
However, in the similar field, Burke teaches different webpages for Login, Clients, Device, Operators and interventions (Figs. 12-15, Paragraphs 0158-0170 various management functional webpages).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Maxwell and Lam to include Login, Clients, Device, Operators and interventions as webpages as taught by Burke to facilitate various management tasks through “one of several user interface displays presented to a surveillance operator at the SMC” (Burke, Paragraph 0158). (Note: the Applicant is advised to refer to Britt (US Patent Application Publication No. 2006/0052169) Figs. 12-15, 22-33, 36-39, 44-50, 64- 65, and also Klos (US Patent Application Publication No. 2002/0168054) Paragraphs 0076-0083, 0089-0091 for such common practice of providing webpages for various tasks.).
Regarding claim 20, refer to rejections for claim 11 and claim 12.
Regarding claim 26, refer to rejections for claim 11 and claim 15.

Claims 13, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell and Lam as applied to claims 10, 12 above, and further in view of Huet (US Patent Application Publication No. 2005/0213743).
Regarding claim 13, it recites common functions performed by customer service operator. Lam teaches a. Login Operator authentication interface (Paragraphs 0067, 0071, 0079, 0082) c. Communication chat management Operator chat interface (Paragraphs 0044-0049, 0059, 0076 interaction with site personnel) d. Augmented video call establishing service Call handshaking request interface (Paragraph 0056, 0061, 0076, 0081 Webex and video chat), e. Assistance report management Assistance report insertion and sending interface (Fig. 11 step 637) (Paragraphs 0080-0082). Lam teaches b. Assistance management Interface for viewing assistance request, seeing details and taking charge of one (Fig. 11 step 623 receiving requests, step 629 reviewing details, steps 631, 633, 635 takes charge of one request presented), but Maxwell and Lam do not teach viewing assistance requests and taking charge of one.
However, in the field of assistance, Huet teaches viewing assistance requests and taking charge of one (Fig. 6, Paragraphs 0093, 0096 agent viewing list of assistance requests, selecting one of them to “view” of “call” item 304a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Maxwell and Lam to view assistance requests and taking charge of one as taught by Huet so that “a live agent can select which case to address” (Huet, Paragraph 0096).
Regarding claim 22, refer to rejections for claim 12 and claim 13.

Claims 14, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell and Lam as applied to claims 10, 12 above, and further in view of Lake (US Patent Application Publication No. 2016/0246943).
Regarding claim 14, it recites common functions performed by mobile/wireless communication device i.e. wireless phone/ smartphone. Lam teaches a. Login User authentication (Paragraphs 0071, 0079, 0082 interface to enter login data was well known to any user of wireless device) c. Communication chat management User chat interface (Paragraphs 0051 voice chat, 0056-0057 Webex and SharePoint with free form notes) d. Augmented video call identification service Call handshaking interface (Paragraph 0056, 0061, 0076, 0081 Webex and video chat) e. Assistance report management Assistance report viewing (Figs. 2-3 viewing of assistance generated information report), but Maxwell and Lam do not teach b. Identification service of the biomedical device under assistance Recognition system by means of optical recognition identification of the device.
However, in the field of assistance, Lake teaches b. Identification service of the biomedical device under assistance Recognition system by means of optical recognition identification of the device (Paragraphs 0093, 0267).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Maxwell and Lam to include b. Identification service of the biomedical device under assistance Recognition system by means of optical recognition identification of the device as taught by Lake so that “the mobile phone or computer is operable to identify an individual medical device” (Lake, Paragraph 0093).
Regarding claim 24, refer to rejections for claim 12 and claim 14.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell and Lam as applied to claim 10 above, and further in view of Muhart (US Patent Application Publication No. 2014/0278730).
Regarding claim 16, Lam teaches storing the information related the final assistance report (Paragraph 0082 storing maintenance information) and functions of notifying account activation and sending final summary report were well known to person of ordinary skill in the art, but Maxwell and Lam do not teach details of Notifying the activation of the accounts of operators and clients and Sending the final assistance report.
However, in the field of assistance, Muhart teaches Notifying the activation of the accounts of operators and clients and Sending the final assistance report (Paragraphs 0032-0033, Table 1, 0035-0036, 0054).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Maxwell and Lam with Notifying the activation of the accounts of operators and clients and Sending the final report as taught by Muhart so that “a notification e-mail can be generated upon the creation of an account by a user U or a potential vendor PV” and “generate email notifications to provide for an executive summary report” or “periodical update or information e-mails to vendors” (Muhart, Paragraph 0033).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell and Lam as applied to claim 10 above, and further in view of Houmaidi (US Patent Application Publication No. 2008/0118052).
Regarding claim 19, Maxwell teaches routing assistance service call to one of many live assistants, but Maxwell and Lam do not teach details of assignment rules.
However, in the field of assistance, Houmaidi teaches details of assignment rules to route assistant requests based on the role assigned to an agent (Paragraphs 0018, 0027-0028, 0030-0036, appropriateness (customer history and agent wait time, time zone), equity (customer importance), role (agent expertize), retrievability (agent availability)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Maxwell and Lam with assignment rules to route assistant requests based on the role assigned to an agent as taught by Houmaidi so that “important customers or customers who have a recurring problem will be routed to an appropriate help desk agent more quickly” (Houmaidi, Paragraph 0031).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell, Lam and Burke as applied to claim 11 above, and further in view of Huet (US Patent Application Publication No. 2005/0213743).
Regarding claim 21, it recites common functions performed by customer service operator. Lam teaches f. Login Operator authentication interface (Paragraphs 0067, 0071, 0079, 0082) h. Communication chat management Operator chat interface (Paragraphs 0044-0049, 0059, 0076 interaction with site personnel) i. Augmented video , seeing details and taking charge of one (Fig. 11 step 623 receiving requests, step 629 reviewing details, steps 631, 633, 635 takes charge of one request presented), but Maxwell, Lam and Burke do not teach viewing assistance requests and taking charge of one.
However, in the field of assistance, Huet teaches viewing assistance requests and taking charge of one (Fig. 6, Paragraphs 0093, 0096 agent viewing list of assistance requests, selecting one of them to “view” of “call” item 304a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Maxwell, Lam and Burke to view assistance requests and taking charge of one as taught by Huet so that “a live agent can select which case to address” (Huet, Paragraph 0096).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell, Lam and Burke as applied to claim 11 above, and further in view of Lake (US Patent Application Publication No. 2016/0246943).
Regarding claim 23, it recites common functions performed by mobile/wireless communication device i.e. wireless phone/ smartphone. Lam teaches f. Login User authentication (Paragraphs 0071, 0079, 0082 interface to enter login data was well known to any user of wireless device) h. Communication chat management User chat 
However, in the field of assistance, Lake teaches g. Identification service of the biomedical device under assistance Recognition system by means of optical recognition identification of the device (Paragraphs 0093, 0267).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Maxwell, Lam and Burke to include b. Identification service of the biomedical device under assistance Recognition system by means of optical recognition identification of the device as taught by Lake so that “the mobile phone or computer is operable to identify an individual medical device” (Lake, Paragraph 0093).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell, Lam and Huet as applied to claim 13 above, and further in view of Lake (US Patent Application Publication No. 2016/0246943).
Regarding claim 25, it recites common functions performed by mobile/wireless communication device i.e. wireless phone/ smartphone. Lam teaches p. Login User authentication (Paragraphs 0071, 0079, 0082 interface to enter login data was well 
However, in the field of assistance, Lake teaches q. Identification service of the biomedical device under assistance Recognition system by means of optical recognition identification of the device (Paragraphs 0093, 0267).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Maxwell, Lam and Huet to include b. Identification service of the biomedical device under assistance Recognition system by means of optical recognition identification of the device as taught by Lake so that “the mobile phone or computer is operable to identify an individual medical device” (Lake, Paragraph 0093).

Allowable Subject Matter
Claims 17-18, 28-29 are objected to as they are rejected under 35 USC 112 as indicated above, and also being dependent upon a rejected base claim.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly reciting certain limitations would be allowable. A more detailed reason(s) for allowance 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653